DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11076654. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 of patent 11076654 anticipates claims 1-17, 19-20 of the Instant Application. Claims 1-17, 19-20 are compared to Claims 1-16 of Patent 11076654 in the table below.

Instant Application 17368716
US Patent 11076654
1. A helmet comprising: 
a helmet body defining an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body comprising an energy-management liner disposed between the inner surface and the outer surface and an outer shell covering at least a majority of the energy-management liner, the helmet body further defining a first side and a second side opposite the first side; 
a fit system comprising a first strap and a second strap, the first strap attached to the helmet body adjacent the lower surface at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body adjacent the lower surface at one or more second attachment points on the second side of the helmet body, the first strap comprising one or more first illuminable strips disposed on one or more first outward-facing surfaces of the first strap, the second strap comprising one 

and one or more light sources positioned adjacent the one or more first attachment points and the lower surface on the first or second side of the helmet and within the energy- management liner, at least one of the one or more light sources positioned and oriented to emit a light through and along the length of the one or more first illuminable strips of the first strap or the one or more illuminable strips of the second strap.

a helmet body including an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body comprising an energy-management liner disposed between the inner surface and the outer surface and an outer shell covering at least a majority of the energy-management liner, the helmet body further including a first side and a second side opposite the first side;
a fit system comprising a first strap and a second strap, the first strap attached to the helmet body adjacent the lower surface at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body adjacent the lower surface at one or more second attachment points on the second side of the helmet body, the first strap comprising one or more first illuminable strips disposed on one or more first outward-facing surfaces of the first strap, the second strap comprising one 

one or more first light sources positioned adjacent the one or more first attachment points and the lower surface on the first side of the helmet and within the energy-management liner, at least one of the one or more first light sources positioned and oriented to emit a first light through and along the length of the one or more first illuminable strips of the first strap; 

and
one or more second light sources positioned adjacent the one or more second attachment points and the lower surface on the second side of the helmet and within the energy-management liner, at least one of the one or more second light sources positioned and oriented to emit a second light toward the one or more second illuminable strips of the second strap.

2. The helmet of claim 1, wherein the one or more first light sources are positioned at the one or more first attachment points to emit the first light from the one or more first attachment points through at least a portion of the one or more first illuminable strips.
3. The helmet of claim 1, wherein the one or more light sources are positioned adjacent the lower surface of the helmet body and are positioned to emit the light toward the one or more first illuminable strips of the first strap from the lower surface of the helmet body.

3. The helmet of claim 1, wherein the one or more first light sources are positioned adjacent the lower surface of the helmet body and are positioned to emit the first light toward the one or more first illuminable strips of the first strap from the lower surface of the helmet body.
4. The helmet of claim 1, wherein the one or more first illuminable strips of the first strap comprise thermoplastic polyurethane.

4. The helmet of claim 1, wherein the one or more first illuminable strips of the first strap comprise thermoplastic polyurethane.
5. The helmet of claim 1, further comprising a controller, wherein the controller is operably coupled with the one or more light sources.

5. The helmet of claim 1, further comprising a controller, wherein the controller is operably coupled with the one or more first light sources.
6. The helmet of claim 1, wherein the one or more first illuminable strips are coupled with the first strap via one or more translucent covers on the first strap.





7. The helmet of claim 6, wherein the first strap further comprises a pocket formed by the one or more translucent covers, and at least a majority of at least one of the one or more first illuminable strips is disposed within the pocket.



8. The helmet of claim 1, wherein the one or more light sources are attached to an end of the one or more first illuminable strips.

8. The helmet of claim 1, wherein the one or more first light sources are attached to an end of the one or more first illuminable strips.

9. A helmet comprising: 
a helmet body defining an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body comprising an energy-management liner disposed between the inner surface and the outer surface, the helmet body further defining a first side and a second side; 
a fit system comprising a first strap and a second strap, the first strap attached to the helmet body at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body at one or more second attachment points on the second side of the helmet body, wherein at least a portion of the first strap and a portion of the second strap are illuminable; 

one or more light sources positioned within the energy-management liner and adjacent the lower surface on the first side or the second side of the helmet body and positioned and oriented to emit a light from adjacent the lower surface through and along the length of the illuminable portion of the first or second strap.

9. A helmet comprising:
a helmet body including an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body comprising an energy-management liner disposed between the inner surface and the outer surface, the helmet body further including a first side and a second side;
a fit system comprising a first strap and a second strap, the first strap attached to the helmet body at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body at one or more second attachment points on the second side of the helmet body, wherein at least a portion of the first strap and a portion of the second strap are illuminable;

one or more first light sources positioned within the energy-management liner and adjacent the lower surface on the first side of the helmet body and positioned and oriented to emit a first light from adjacent the lower surface through and along the length of the first illuminable portion of the first strap; and
one or more second light sources positioned adjacent the lower surface on the second side of the helmet body and positioned and oriented to emit a second light from adjacent the lower surface toward the second strap.

10. The helmet of claim 9, wherein at least one of the one or more light sources is positioned directly superior to at least one of the one or more first attachment points or second attachment points.


10. The helmet of claim 9, wherein at least one of the one or more first light sources is positioned directly superior to at least one of the one or more first attachment points.







11. The helmet of claim 9, wherein the one or more first light sources are positioned to emit the first light toward illuminable surfaces of the first strap.

12. The helmet of claim 9, wherein the first strap comprises one or more first illuminable strips.

12. The helmet of claim 9, wherein the first strap comprises one or more first illuminable strips.
13. The helmet of claim 12, wherein the one or more first illuminable strips are coupled to the first strap via one or more translucent covers.

13. The helmet of claim 12, wherein the one or more first illuminable strips are coupled to the first strap via one or more translucent covers.
14. The helmet of claim 13, wherein the first strap further comprises a pocket formed by the one or more translucent covers, and at least a majority of at least one of the one or more first illuminable strips is disposed within the pocket.

14. The helmet of claim 13, wherein the first strap further comprises a pocket formed by the one or more translucent covers, and at least a majority of at least one of the one or more first illuminable strips is disposed within the pocket.

15. The helmet of claim 9, further comprising a controller, wherein the controller is operably coupled to the one or more light sources.

15. The helmet of claim 9, further comprising a controller, wherein the controller is operably coupled to the one or more first light sources.



16. The helmet of claim 9, wherein the one or more light sources are coupled to an end of the first strap.

16. The helmet of claim 9, wherein the one or more first light sources are coupled to an end of the first strap.
17. A helmet comprising: 




a helmet body comprising an energy-management liner and an outer shell covering at least a majority of the energy management liner, the helmet body defining an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body further defining a first side and a second side; 








one or more light sources positioned within the energy-management liner and adjacent the lower surface on the first side or the second side of the helmet body and positioned and oriented to emit a light from adjacent the lower surface through and along the length of the illuminable portion of the first or second strap.


a helmet body defining an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body comprising an energy-management liner disposed between the inner surface and the outer surface and an outer shell covering at least a majority of the energy-management liner, the helmet body further defining a first side and a second side opposite the first side; 


a fit system comprising a first strap and a second strap, the first strap attached to the 

and one or more light sources positioned adjacent the one or more first attachment points and the lower surface on the first or second side of the helmet and within the energy- management liner, at least one of the one or more light sources positioned and oriented to emit a light through and along the length of the one or more first illuminable strips of the first strap or the one or more illuminable strips of the second strap.


19. The helmet of claim 17, wherein the one or more light sources are positioned to emit the light toward illuminable surfaces of the first or second strap.

3. The helmet of claim 1, wherein the one or more first light sources are positioned adjacent the lower surface of the helmet body and are positioned to emit the first light toward the one or more first illuminable strips of the first strap from the lower surface of the helmet body.
20. The helmet of claim 17, wherein the first strap comprises one or more first illuminable strips.

1. … the first strap comprising one or more first illuminable strips disposed on one or more first outward-facing surfaces of the first strap



Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 11076654 in view of Hurwitz, US 2009/0034238 A1. Claim 17 of the Instant Application, as compared to claim 9 of US Patent 11076654 and seen below, includes an additional limitation of “an outer shell covering at least a majority of the energy management liner”.  Hurwitz discloses a helmet and an outer shell that covers at least a majority of the energy management liner (cushion material 11, Fig. 1; outer .
Instant Application 17368716
US Patent 11076654
17. A helmet comprising: 

a helmet body comprising an energy-management liner and an outer shell covering at least a majority of the energy management liner, the helmet body defining an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body further defining a first side and a second side; 

a fit system comprising a first strap and a second strap, the first strap attached to the helmet body at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body at one or more second attachment points on the second side of the helmet body, wherein at least a portion of the first strap and a portion of the second strap are illuminable; 

one or more light sources positioned within the energy-management liner and adjacent the lower surface on the first side or the second side of the helmet body and positioned and oriented to emit a light from adjacent the lower surface through and along the length of the illuminable portion of the first or second strap.

9. A helmet comprising:

a helmet body including an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface, the helmet body comprising an energy-management liner disposed between the inner surface and the outer surface, the helmet body further including a first side and a second side;


a fit system comprising a first strap and a second strap, the first strap attached to the helmet body at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body at one or more second attachment points on the second side of the helmet body, wherein at least a portion of the first strap and a portion of the second strap are illuminable;

one or more first light sources positioned within the energy-management liner and adjacent the lower surface on the first side of the helmet body and positioned and oriented to emit a first light from adjacent the lower surface through and along the length of the first illuminable portion of the first strap; and
one or more second light sources positioned adjacent the lower surface on the second side of the helmet body and positioned and 



10. The helmet of claim 9, wherein at least one of the one or more first light sources is positioned directly superior to at least one of the one or more first attachment points.


19. The helmet of claim 17, wherein the one or more light sources are positioned to emit the light toward illuminable surfaces of the first or second strap.

11. The helmet of claim 9, wherein the one or more first light sources are positioned to emit the first light toward illuminable surfaces of the first strap.
20. The helmet of claim 17, wherein the first strap comprises one or more first illuminable strips.

12. The helmet of claim 9, wherein the first strap comprises one or more first illuminable strips.


Prior Art Status
  Claim 1 recites, inter alia, a helmet with straps with illuminable strips disposed on an outward-facing surface of the strap, and “one or more light sources positioned adjacent the one or more first attachment points and the lower surface on the first or second side of the helmet and within the energy- management liner, at least one of the one or more light sources positioned and oriented to emit a light through and along the length of the one or more first illuminable strips of the first strap or the one or more illuminable strips of the second strap.”

Prior art reference Hurwitz (US 2009/0034238 A1) discloses a helmet with illuminated straps, a helmet body including an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface (surfaces of the cushion 11, Fig. 1), the helmet body comprising an energy-management liner (cushion material 11, Fig. 1) disposed between the inner surface and the outer surface and an outer shell (20, Fig. 1) 
a fit system comprising a first strap and a second strap (left and right straps 80, Fig. 1), the first strap attached to the helmet body adjacent the lower surface at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body adjacent the lower surface at one or more second attachment points on the second side of the helmet body (seen in Fig. 1), the first strap comprising one or more first illuminable strips (the electroluminescent cable/ribbon/sheet 82 ¶ [0022], Fig. 1) disposed on one or more first outward-facing surfaces of the first strap (seen in Fig. 1), the second strap comprising one or more second illuminable strips disposed on one or more second outward-facing surfaces of the second strap (reflective strips 81, Fig. 1; ¶ [0022])”.
	However, Hurwitz does not disclose “one or more light sources positioned adjacent the one or more first attachment points and the lower surface on the first or second side of the helmet and within the energy- management liner, at least one of the one or more light sources positioned and oriented to emit a light through and along the length of the one or more first illuminable strips of the first strap or the one or more illuminable strips of the second strap.”
Prior art Fedewa (US 2013/0182414 A1) discloses a helmet with light sources disposed within the energy-management liner. Prior art Ho (US 2010/0177505 A1) discloses a helmet with an illuminable strip on the exterior of the helmet with a light source emitting light through the strip. However, there is no specific teaching of a light source placed within the energy-management liner and directly pointing towards and through a strip on the strap. Applicant’s argument in the Remarks of 2/26/2021 in the 15974657 Application of the combination of the references to teach the claimed invention constituted hindsight reasoning was found to be persuasive.

Claims 2-8 would be allowable due to their dependence on claim 1.
Claims 9 and 17 recite, inter alia, a helmet with illuminable straps, and “one or more light sources positioned within the energy-management liner and adjacent the lower surface on the first side or the second side of the helmet body and positioned and oriented to emit a light from adjacent the lower surface through and along the length of the illuminable portion of the first or second strap.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 10-16 would be allowable due to their dependence on claim 9.
Claims 18-20 would be allowable due to their dependence on claim 17.
	
	Claims 1-20 stand rejected on the ground of nonstatutory double patenting, as seen above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875